Citation Nr: 0821936	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for ear disability, to 
include dizziness, nausea and loss of balance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  His awards include the Purple Heart.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he experiences symptoms of 
dizziness, nausea, and loss of balance which he believes are 
associated with his service-connected tinnitus and hearing 
loss.  In September 2004, the veteran underwent a VA 
examination in which the examiner diagnosed these symptoms as 
Meniere's disease.  Although the examiner stated that this is 
"a separate issue" from the veteran's service-connected 
tinnitus and hearing loss, he did not provide an opinion as 
to the etiology of the condition and whether it may be 
related to the veteran's service-connected disabilities.  A 
medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.	Obtain an opinion from the VA medical 
examiner who conducted the September 2004 
examination as to the nature and etiology 
of the veteran's dizziness, nausea, and 
loss of balance.  The examiner should 
review the claims folder and opine as to 
whether it is at least as likely as not 
that the veteran's symptoms are causally 
related to his service-connected ear 
disabilities.  The examiner is requested 
to provide a rationale for any opinion 
provided.  If the examiner who conducted 
the September 2004 examination is 
unavailable or if that examiner 
determines that the requested opinion 
cannot be provided without an 
examination, another examination is 
should be scheduled.  

2.	After completion of the foregoing, review 
the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative and 
afford an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



